Citation Nr: 0901589	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to service connection for a right ankle 
disorder.  

3.  Entitlement to service connection for bilateral leg pain.  

4.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active duty for training from February 1976 
to May 1976 and active duty from February 1977 to October 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDINGS OF FACT

1. The veteran has not been diagnosed with an ankle disorder 
and the in-service Achilles tendinitis was not chronic; and, 
there is not competent evidence of continuity of 
symptomatology since service or probative evidence of a 
medical nexus.  

2.  The veteran has not been diagnosed with a leg disorder.  

3.   The veteran withdrew his appeal for a low back disorder 
on September 30, 2008.


CONCLUSIONS OF LAW

1.  The criteria of service connection for a left ankle 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §3.303 (2008). 

2.  The criteria of service connection for a right ankle 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §3.303 (2008). 

3.  The criteria of service connection for a bilateral leg 
condition have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §3.303 (2008). 

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to the issue of service connection 
for a low back disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In December 2003, February 2004, and June 2005, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice then required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the claims of service connection 
for bilateral leg pain, a low back disorder, and bilateral 
ankle disorder respectively.  Subsequently in April 2006, the 
veteran was informed of the disability rating and effective 
date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the April 2006 
notice postdated the initial adjudication, the claims were 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records and providing VA 
examinations.  The Board notes that the veteran has reported 
receiving Social Security Administration (SSA) benefits and 
that  the corresponding records are not associated with the 
claims file.  The Board finds that no prejudice results from 
their absence, however, as the veteran has reported receiving 
SSA benefits for a condition unrelated to the issues at hand 
and any additional information the records could provide 
appears unnecessary as the record already contains copious 
treatment records from VA and private medical facilities.  
Based on the foregoing, any error in not obtaining SSA 
records is harmless.  

The Board also notes that a VA examination was not conducted 
for the claim of service connection for bilateral leg pain.  
Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to this issue, as will be 
discussed below, a VA examination with nexus opinion is not 
necessary.  The Board does not know of any additional 
relevant evidence which has not been obtained.  Thus, the 
Board finds that the claims are ready for adjudication.  



Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran contends that he has had ankle and leg pain since 
service.  In support of this contention, he has submitted a 
statement from a former service colleague, which indicates 
that the author treated the veteran for an ankle injury 
"several times" during service.  See McCorvey statement.  
The former colleague also indicates that the veteran was told 
during service that he would "always have problems with both 
his ankle and legs."  

February 1976 service treatment records report findings of 
mild peroneal/Achilles tendinitis.  The veteran was 
prescribed wet heat and a brace.  March 1976 service 
treatment records report the veteran's history of swelling in 
the lateral ankles.  The veteran denied injury.  The examiner 
noted that there was no objective evidence of swelling.  
There was also no crepitus or tendinitis.  The veteran was 
noted to have weakness in the peroneal area.  A May 1976 
service examination record reports normal clinical findings 
for the lower extremities and feet and the veteran's negative 
history as to "trick' or locked knee".  The veteran did 
report a history of foot trouble, but denied any current 
problem.  

August 1977 service treatment records reflect the veteran's 
history of pain in the left hip area after falling off his 
bike.  Examination revealed normal findings with the 
exception of slight tenderness over the left hip.  The 
veteran was assessed with a contusion of the left hip and 
ordered to return to duty.  A September 1977 service medical 
record reports the veteran's history of numbness in the feet 
after standing in a field in the cold.  Examination showed 
that the toes and feet were within normal limits.  The 
veteran was diagnosed with possible cold exposure with no 
cold injury.  The May 1978 separation examination record 
reports normal clinical findings for the feet and lower 
extremities.  The October 1980 National Guard enlistment 
examination record also reflects normal findings for the 
lower extremities and the feet as well as the veteran's 
negative history as to "trick' or locked knee" or "foot 
trouble."

April 1999, October 2000, and January 2001 private treatment 
records report the veteran's history of low back pain which 
radiated into the lower extremities.  See October 2000 and 
January 2001 Zondlo medical records; April 1999 Slobodian 
treatment record.  The records do not report any history or 
finding of a leg or ankle disorder, however.  The records 
also do not indicate that the veteran had any pain in the 
lower extremities that was not associated with referred low 
back pain.  See generally Slobodian treatment records.  

May and June 2002 VA medical records reflect the veteran's 
history of knee pain for one to two years with limited 
flexion and bilateral crepitus.  X-ray images showed normal 
findings.  See, e.g., June 2002 VA X-ray report.  Subsequent 
VA treatment records also report the veteran's history of 
pain in the ankles, knees, and legs, for which the veteran 
was diagnosed with ankle and knee arthralgia.  See, e.g., 
June 2004 and April 2005 VA treatment records.  In October 
2004, the veteran provided a cane for a provisional diagnosis 
of "arthritis".  The record does not clarify the location 
of the arthritis and does not indicate that an actual 
diagnosis was made.  

A VA examination was conducted in September 2005.  The record 
reflects the veteran's history of progressive ankle pain 
since injuring the ankles in 1977 or 1978.  The examiner 
noted that the service medical records indicated that the 
veteran complained of bilateral ankle pain and swelling in 
March 1976.  She also noted that the corresponding treatment 
records indicated that objective findings were negative 
clinically and radiologically.  Examination showed that 
posture and gait were normal, and there was no atrophy or 
hypertrophy about the ankles, feet, or lower legs.  The 
Achilles reflexes were 2+/4 and equal bilaterally; motor 
strength was within normal limits for the lower legs and 
feet; sensation was intact; and the veteran was able to toe 
walk, heel walk, and heel-to-toe walk, though he used a cane 
during heel-to-toe walking.  Dorsiflexion was to 20 degrees 
with pain, and plantar flexion was to 45 degrees with pain 
throughout.  There was no limitation after repetition.  There 
was also no tenderness to palpation, effusion, erythema, 
edema, or calluses of the feet.  X-ray images of the 
bilateral ankles were normal.  The examiner diagnosed the 
veteran with bilateral ankle strain and reported that she was 
unable to make a connection between the 1976 strain and any 
current condition.

Another VA examination was conducted in August 2008 after all 
of the veteran's service medical records were obtained.  The 
examiner indicated that she "thoroughly and carefully 
reviewed" the claims file.  The record reports the veteran's 
history of ankle pain since service.  The veteran denied any 
specific trauma, injury, or diagnosis.  He also denied 
locking, instability, or need of a brace.  The examiner noted 
that the veteran was treated for ankle swelling in February 
and March 1976, but also noted that the records showed 
clinical examination and X-rays revealed no objective 
findings and that subsequent service medical examinations 
dating in May 1976 and May 1978 did not report any ankle 
complaints, injury, treatment, or physical findings.  The 
examiner further noted that "recent" medical records do not 
report any complaints pertaining to the ankle in the previous 
year and that though the records showed the veteran was 
issued a cane in 2004 for "arthritis," recent medical 
records indicated that the veteran was ambulatory without the 
cane.  

Examination revealed that the veteran was in no acute 
distress and displayed dysthymic, angry mood, and flat affect 
with dramatic behavior and amplification of symptoms.  
Posture was slumped and slow and gait was normal.  The 
veteran ambulated with a cane, "although he [was] observed 
to ambulate well without the cane."  There was no edema, 
effusion, erythema, palpable deformity, tenderness, 
instability, or warmth in either ankle.  The examiner noted 
that the veteran had diffuse nonspecific complaints of 
discomfort with palpation of the foot, ankle, and calf.  The 
veteran was noted to be uncooperative in performing active 
range of motion.  Range of motion testing was still 
performed, however, and the testing revealed dorsiflexion to 
15 degrees actively and 20 degrees passively, plantar flexion 
to 30 degrees actively, and 45 degrees passively.  Inversion 
and eversion were normal.  There was no discomfort or 
difficulty with range of motion.  Neurological testing showed 
that deep tendon reflexes were present and symmetrical, and 
no lower extremity atrophy or palpable spasm was noted.  The 
veteran was able to toe walk, heel walk, and heel-to-toe walk 
with minimal assistance for balance.  Sensation was intact.  
X-ray images were normal, with no interval change since 2005.  
The examiner stated that there was no objective evidence of a 
bilateral ankle condition.  She stated that "despite [the 
veteran's] subjective complaints," there was "no objective 
evidence of bilateral ankle condition."  She also reported 
that there was also no evidence of a chronic ankle condition 
during military service in service, either in 1976 or later.  
The examiner added that the subjective complaints currently 
reported were not caused by or related to the acute 
complaints in 1976, which "apparently resolved without 
residual."  

In October 2008, the veteran submitted a statement from a VA 
physician who indicated that the veterans' "records were 
examined" and that the veteran's chronic ankle pain could be 
related to the time in service when the veteran fell off his 
bicycle and with the walking and training that he did.  See 
October 2008 Pekarek statement.  

Right and Left Ankle Disorders 

Based on a review of the evidence, the Board finds that 
service connection must be denied.  Initially, the Board 
notes that service connection must be denied because the 
evidence does not establish that the veteran currently has a 
service-connectable ankle disorder.  In general, the post-
service medical records indicate that the veteran has been 
diagnosed with arthralgia of the ankles and "ankle pain."  
Service connection generally will not be granted for pain 
alone, however; there must be a diagnosed or identifiable 
underlying malady or condition.  Sanchez-Benitez v. West, 13 
Vet. App. 283, 285 (1999).  The Board notes that a 2005 VA 
examiner also diagnosed the veteran with "bilateral ankle 
strain".  The examiner noted that there was no objective 
evidence of a disability, however, and the diagnosis appears 
purely based on the veteran's history of pain.  This finding 
is supported by the same examiner's subsequent finding in 
2008 that there was no evidence of an objective ankle 
disorder.  Based on the foregoing, the Board finds that the 
evidence does not suggest that the veteran has a service-
connectable ankle disability; there is no competent evidence 
of an underlying condition from which the pain is manifest.  
Consequently, service connection must be denied.  

Additionally, even if the post-service finding of strain was 
sufficient evidence of a diagnosis, service connection would 
not be warranted.  Although the service medical records 
indicate that the veteran was treated for Achilles tendinitis 
and subjective swelling in 1976 and that he fell off a 
bicycle in 1977, the service medical records repot no 
abnormal findings related to the ankles subsequent to 1967, 
which indicates that the veteran only had an acute and 
transitory, rather than chronic, ankle condition in service.  
When a condition noted in service is not shown to be chronic, 
or where chronicity might be legitimately be questioned, 
continuity of symptomatology is required to support the 
claim.  See 38 C.F.R. § 3.303.  The post-service medical 
evidence does not indicate continuity of symptomatology, 
however.  Specifically, post-service treatment records do not 
report any findings pertaining to the ankle until 2002, and 
although the veteran has reported that he has had ankle pain 
since service, his assertions, standing alone, are not 
sufficiently probative to warrant a grant of service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Furthermore, the record does not contain any probative 
opinions linking the veteran's ankle pain service.  The Board 
notes that a VA physician has opined that the veteran's ankle 
pain "could be" related to service.  This opinion is too 
conditional to carry probative value, however, particularly 
in light of the absence of a rationale for the opinion.  See 
Slater v. Principi, 4 Vet. App. 43 (1993) (Service connection 
may not be based on a resort to pure speculation or even 
remote possibility).  On the contrary, a VA examiner has 
opined that the veteran's current ankle pain is not related 
to service and has provided a rationale for that opinion.  

In sum, the Board finds that the evidence does not indicate 
that the veteran has a service-connectable ankle disorder, 
that the current ankle pain was incurred in service, or that 
the current ankle pain is related to service; thus, service 
connection must be denied for both a right and a left ankle 
disorder.  

Bilateral Leg Pain

Service connection must also be denied for bilateral leg 
pain.  Although the veteran reports that he has had bilateral 
leg pain since service, neither the service medical records 
nor the post-service medical records indicate the existence 
of a chronic "leg" disorder.  The Board notes that the 
records do report assessments of knee arthralgia and evidence 
of referred pain in the legs from the veteran's low back 
disorder.  As reported above, service connection generally 
will not be granted for pain in the absence of a diagnosed or 
identifiable underlying malady or condition.  Sanchez-Benitez 
v. West, 13 Vet. App. 283, 285 (1999).  In this case, there 
is no evidence of a service connectable "leg" or knee 
disorder; thus, service connection must be denied.  

Low Back Disorder

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).

On September 30, 2008, the veteran submitted a statement 
expressing his desire to withdraw his appeal of the issue of 
entitlement to service connection for a low back disorder.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue and it 
must be dismissed.




ORDER

Service connection for a left ankle disorder is denied.  

Service connection for a right ankle disorder is denied. 

Service connection for bilateral leg pain is denied.

The appeal of entitlement to service connection for a low 
back disorder is dismissed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


